DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23, 25, 27 and 28 are pending. 
This application is a 371 filing of PCT/GB2018/050773 filed 3/23/2018 which claims priority to foreign applications GB170404.4 and GB1704722.6 filed 3/24/2017. The certified copies of the priority documents have been provided in English. 

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-22 in the reply filed on 11/11/2022 is acknowledged.  Claim 23, 25, 27 and 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Information Disclosure Statement
Information disclosure statements filed 9/12/2022, 5/11/2022 and 9/24/2019 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.   
Specifically, figure 14 contains sequences that are not identified by sequence identifier numbers.  If the sequences can be found in the sequence listing it would be remedial to insert the appropriate SEQ ID NO:s.  If not, a substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter is required.    The nature of the non-compliance did not preclude the examination on the merits of the instant application, the results of which follow.


Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
In this case, applicants claims are drawn to a nucleic acid comprising a MeCP2 expression cassette that has elements that lack description. First, claim 4 refers to a 3’UTR that comprises 3’UTR comprises binding sites selected from the group consisting of miR-22 and miR-19; miR-22 and miR-132; miR-22 and miR-124; miR-19 and miR-132; miR-19 and miR-124; miR-132 and miR-124; miR-22, miR-19 and miR-132; miR-22, miR-19 and miR-124; miR-22, miR-132 and miR-124; miR-19, miR-132 and miR-124; miR-22, miR-19, miR-132 and miR-124, and combinations thereof. The statement that the binding sites can be combinations of the sets lacks description as all of the possible combinations have been provided for in the Markush listing. Hence there is not further combination. 
Secondly, claims 9 and 10 refer to a large genus of MeCP2 proteins that are not described. These proteins as claimed include a number of sequences including SEQ ID NO: 11, 12, 13 and variants thereof with as little as 70% identity. The specification teches that the function is defined and structurally they have two variants. , 
[0106] Without wishing to be bound by theory, a MeCP2 protein will typically be capable of binding to methylated DNA and of interacting with (e.g. binding to) components of the NCoR/SMRT co-repressor complex. Components of the co-repressor complex include NCoR, HDAC3, SIN3A, GPS2, SMRT, TBL1X and TBLR1. Thus a MeCP2 protein may be capable of recruiting components of the NCoR/SMRT co-repressor complex to methylated DNA.
[0107] There are two isoforms of human MeCP2 protein which differ in their N-terminal sequence.
And these proteins have this basic structure, 
0110] Without wishing to be bound by theory, it is believed that the most significant functional regions of the MeCP2 protein are the methyl-CpG binding domain (MBD; underlined), the nuclear localisation signal (NLS; bold italics), and the NCoR/SMRT Interaction Domain (NID; double underlined)
The only variant described is the following. 
[0110] Without wishing to be bound by theory, it is believed that the most significant functional regions of the MeCP2 protein are the methyl-CpG binding domain (MBD; underlined), the nuclear localisation signal (NLS; bold italics), and the NCoR/SMRT Interaction Domain (NID; double underlined)

To this end, SEQ ID NO:11 comprises all necessary sequences meaning, the changes that can be made are not described. 
The MPEP provides such guidance (emphasis added). If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  
Given that the protein can be absent or varied of 30% of full length, fragments are claimed as well as quite a number of variants. The variants can have as many as 47 different combinations of amino acids mutated which when randomly made, amounts to characterizing the structure for allowable mutations.  The specification teaches only SEQ ID NO:11 and does not provide those variable amino acids nor any fragments such that a person of skill in the art would recognize those amino acids that are related by 70% to SEQ ID NO:11 and have the function.  This same analysis is true for the N-terminal ends of which the necessary amino acids of the claimed sequences are unknown as one would use the entrety of the sequence ot mediate 
To this end, the MPEP provides such guidance (emphasis added).
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art)

In this case, there is uncertainty as to what domains, what amino acids and what structures of the protein are required to mediate the recited function.  
Finally, claim 20 refers to a packaging cell capable of producing an AAV virion according to claim 19. While the specification appears to describe a cell that produces the AAV virion which requires . The claims being drawn to one capable of encompasses any cell as the capability requirement means that it has the potential. To this, the specification teaches what may be done. 
[0097] One method of generating a packaging cell is to create a cell line that stably expresses all the necessary components for AAV particle production. For example, a plasmid (or multiple plasmids) comprising an AAV genome lacking AAV rep and cap genes, AAV rep and cap genes separate from the AAV genome, and a selectable marker, such as a neomycin resistance gene, are integrated into the genome of a cell. AAV genomes have been introduced into bacterial plasmids by procedures such as GC tailing (Samulski et al., 1982, Proc. Natl. Acad. S6. USA, 79:2077-2081), addition of synthetic linkers containing restriction endonuclease cleavage sites (Laughlin et al., 1983, Gene, 23:65-73) or by direct, blunt-end ligation (Senapathy & Carter, 1984, J. Biol. Chem., 259:4661-4666). The packaging cell line is then infected with a helper virus such as adenovirus. The advantages of this method are that the cells are selectable and are suitable for large-scale production of AAV. Other examples of suitable methods employ adenovirus or baculovirus rather than plasmids to introduce AAV genomes and/or rep and cap genes into packaging cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gadalla et al (Molecular Therapy, 2013, pages 18-30) in view of Newnham et al (RNA Biology, 7:3, 361-372) as evidenced by McGowan and Pang (Regeneration, 2015, pages 1-10).
Gadalla et al teach a scAAV9 which comprises a coding sequence for McCP2 of 1.5 kb and an accompanying promoter and polyadenylation sequence that is less than 0.7 kb.

    PNG
    media_image1.png
    89
    356
    media_image1.png
    Greyscale

Many AAV vectors are based on the genome of AAV serotype 2 (AAV2), whereas transduction 
of cells in the brain can be enhanced through use of the AAV9 capsid to package the recombinant construct,17 as AAV9 is known to be able to cross the blood–brain barrier. AAV has a 4.7 kb single-stranded (ss) DNA genome, and modern recombinant AAV vectors from which 4.4 kb of the viral genome has been removed can be packaged with a similar-sized piece of foreign DNA.

Instead of BGH, Newnham uses a AU rich element and a portion of the 3’ UTR which as evidenced by McGowan and Pang comprises mi-22 and mi-19 . 
The MeCP2 distal polyadenylation signal contains a non-consensus core upstream element (UAUAAA) and a
consensus CstF binding site. Given the variations in the core polyadenylation elements, we were interested to determine the relative strengths of these polyadenylation signals. We cloned a 213 base pair fragment of the
MeCP2 proximal polyadenylation signal and flanking sequences, and a 238 base pair fragment of the MeCP2 distal polyadenylation signal and flanking sequences, and inserted them individually into our
tandem polyadenylation signal reporter vector pCj3S, diagrammed in Figure 3.


    PNG
    media_image2.png
    193
    468
    media_image2.png
    Greyscale


Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate 3’ sequences of Newnham in the construct of Gadalla. Such a modification would have resulted in a construct claimed in claim 1. As noted above: 1) Gadalla teaches construction of MeCP2 in a scAAV vector for therapeutic purposes and thus teaches a construct less than 5 kb and 2)Newnham teaches the criticality of the 3’ end which includes miR-22 and miR-19. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified construct would allow improved treatment and to do so is a simple substitution of one known structure for another. 
As to claim 5, these references teach AU rich elements and MeCP2 promoters. The cassette is less than 4/9 kb and are glanced by 5’ and 3’ ITR. As set forth above, the cassette is in a RAAV and is not more than 2.4 kb. An scAAV is inherently comprised of a forward and reverse sequence to form a double stranded sequence. Gadalla teaches scAAV. HEK293 is capable of and used to produce the virus (see page 27, col 1, Gadalla).The composition is used to treat and therefore comprise a pharmaceutical composition that is intravenously administered (see page 27, col 2).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gadalla et al (Molecular Therapy, 2013, pages 18-30) in view of Newnham et al (RNA Biology, 7:3, 361-372) as evidenced by McGowan and Pang (Regeneration, 2015, pages 1-10- applicants IDS) as applied to claims 1-5 and 11-22 above, and further in view of Avalon-Soffer (US 20110212051) and Minassian and Vincent (US 20060194257).
Avalon-Soffer et al teach the claimed sequences. Shown below is SEQ ID NO:10 aligned with SEQ ID NO:1148 which is also related to SEQ ID NO:11 by 88%. The sequence comprises a sequence with 94.3% identity to SEQ ID NO:6.
RESULT 8
US-13-037-196-1148
; Sequence 1148, Application US/13037196
; Publication No. US20110212051A1
; GENERAL INFORMATION
;  APPLICANT: Ayalon-Soffer, Michal
;  APPLICANT:Levine, Zurit
;  APPLICANT:Sella-Tavor, Osnat
;  APPLICANT:Diber, Alex
;  APPLICANT:Shemesh, Ronen
;  APPLICANT:Toporik, Amir
;  APPLICANT:Rotman, Galit
;  APPLICANT:Nemzer, Sergey
;  APPLICANT:Rosenberg, Avi
;  APPLICANT:Dahary, Dvir
;  APPLICANT:Wool, Assaf
;  APPLICANT:Cojocaru, Gad S.
;  APPLICANT:Akiva, Pinchas
;  APPLICANT:Pollock, Sarah
;  APPLICANT:Savitsky, Kinneret
;  APPLICANT:Bernstein, Jeanne
;  TITLE OF INVENTION: VARIANTS OF VASCULAR ENDOTHELIAL GROWTH FACTOR(VEGF) RECEPTOR AND USE THEREOF
;  FILE REFERENCE: 28488
;  CURRENT APPLICATION NUMBER: US/13/037,196
;  CURRENT FILING DATE: 2011-02-28
;  NUMBER OF SEQ ID NOS: 1155
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 1148
;  LENGTH: 379
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-037-196-1148

  Query Match             100.0%;  Score 1233;  DB 10;  Length 379;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PAVPEASASPKQRRSIIRDRGPMYDDPTLPEGWTRKLKQRKSGRSAGKYDVYLINPQGKA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         72 PAVPEASASPKQRRSIIRDRGPMYDDPTLPEGWTRKLKQRKSGRSAGKYDVYLINPQGKA 131

Qy         61 FRSKVELIAYFEKVGDTSLDPNDFDFTVTGRGSPSRREQKPPKKPKSPKAPGTGRGRGRP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        132 FRSKVELIAYFEKVGDTSLDPNDFDFTVTGRGSPSRREQKPPKKPKSPKAPGTGRGRGRP 191

Qy        121 KGSGTTRPKAATSEGVQVKRVLEKSPGKLLVKMPFQTSPGGKAEGGGATTSTQVMVIKRP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        192 KGSGTTRPKAATSEGVQVKRVLEKSPGKLLVKMPFQTSPGGKAEGGGATTSTQVMVIKRP 251

Qy        181 GRKRKAEADPQAIPKKRGRKPGSVVAAAAAEAKKKAVKESSIRSVQETVLPIKKRKTRET 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        252 GRKRKAEADPQAIPKKRGRKPGSVVAAAAAEAKKKAVKESSIRSVQETVLPIKKRKTRET 311

Qy        241 V 241
              |
Db        312 V 312

SEQ ID NO:5 is found in SEQ ID NO:1152 with 100% identity. 
SEQ ID NO:12 is associated with MECP2 as shown by Minassian and Vincent. 
[0151] The new MeCP2 N-terminus is a distinctive 21 amino acid peptide including polyalanine and polyglycine tracts (MAAAAAAAPSGGGGGGEEERL) (SEQ ID No. 18) (FIG. 1f). 
These sequences are associated with Rett Sundrome to which the methods of Gadalla et al are directed to repair. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate actual known and used sequences of of Minassian and Vincent and Avalon-Soffer in the constructs of Gadalla in view of Newnham. Such a modification would have resulted in a construct claimed in claims 6-10. As noted above: 1) Gadalla teaches construction of MeCP2 in a scAAV vector for therapeutic purposes and thus teaches a construct less than 5 kb and 2)Newnham teaches the criticality of the 3’ end which includes miR-22 and miR-19 3) Minassian and Vincent teach the N-terminus is SEQ ID NO:12 and 4) Avalon-Soffer teach the sequences of MeCP2 that meet the claim requirements. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the insertion of known sequences into known constructs would allow control over the production process to mediate therapeutics for treatment wherein all of the components were known in the art. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 16-19, 22, 33 and 34 of copending Application No. 16/497,271.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims of copending Application No. 16/497,271. That is, the cited claims of copending Application No. 16/497,271 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, copending Application No. 16/497,271 is drawn to the nucleic acid of the instant claims that encodews MeCP2 wherein as set forth in claim 34 as in an AAV must be less than 5 kb.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/497,271, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/497,271, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633